Citation Nr: 1642089	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1964 and from March 1968 to February 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2010 by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Notably, the Veteran was denied service connection for depression in a March 2009 rating decision on the basis that he did not have a current diagnosis of depression.  The Veteran did not file a Notice of Disagreement with this rating decision.  However, while the RO adjudicated only a claim for PTSD in its December 2010 rating decision, the record demonstrates that the Veteran has a current diagnosis of unspecified depressive disorder.  As a result, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In September 2014, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

In January 2015 the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

As noted above, in January 2015, the Board remanded the Veteran's claim for entitlement to service connection for PTSD for additional development.  Specifically, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current psychiatric disorder.

Per the January 2015 Board instructions, the Veteran underwent a VA examination in April 2015.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in December 2010, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Therefore, the file should be forwarded to the VA examiner who conducted the April 2015 VA examination, if available, to obtain an addendum medical opinion to determine the Veteran's diagnosis under DSM-IV.




Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner that examined the Veteran for his claimed acquired psychiatric disorder to include PTSD disability in April 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an examination is necessary, such examination should be scheduled.  

The examiner should determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.  

If PTSD under DSM-IV is diagnosed, the examiner shall indicate whether such is due to the Veteran's fear of hostile military or terrorist activity during service.  The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




